Citation Nr: 1727102	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-45 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left ankle disorder.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a left hip disorder.

4.  Entitlement to service connection for a right hip disorder. 

5.  Entitlement to a disability rating in excess of 20 percent for herniated C5-C6 disc with spondylosis.

6.  Entitlement to disability rating in excess of 10 percent for right knee internal derangement, meniscal tear. 

7.  Entitlement to disability rating in excess of 10 percent prior to December 13, 2011 and in excess of 20 percent as of December 13, 2011 for left shoulder bursitis and supraspinatus tendonitis. 

8. Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to April 2002.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In June 2016, the Board remanded these matters to the RO for further development.  After completing further development, the RO continued the denial of each claim (as reflected in the November 2016 supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.

The issues of entitlement to service connection for a bilateral hip disorder and entitlement to an increased disability rating for a cervical spine disability, right knee disability, left shoulder disability, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's current left ankle disorder did not have its onset during active military service, it is not otherwise caused by or related to active military service, and it is not caused by or aggravated by a service-connected disability.

2.  The preponderance of the evidence shows that the Veteran's current right ankle disorder did not have its onset during active military service, it is not otherwise caused by or related to active military service, and it is not caused by or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  A left ankle disorder was not incurred in or aggravated by active military service, nor was it proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  A right ankle disorder was not incurred in or aggravated by active military service, nor was it proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(West 2014); 38 C.F.R. § 3.159(b) (2016).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

A VA letter dated in August 2009 satisfied the duty to notify provisions prior to the initial AOJ decision with respect to the Veteran's service connection claim for a bilateral ankle disorder.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.15(c)(4).

In this case, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains service treatment records, VA treatment records, private treatment records, a VA examination dated in July 2016, and lay statements.  

The July 2016 VA examination report reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating the Veteran's ankles.  The examiner discussed the relevant evidence of record and documented the results of the evaluation.  Following the above, the examiner provided a medical opinion on whether the Veteran's current bilateral ankle disorder is related to active military service or secondary to his service-connected disabilities and included explanations in support of such opinions.  Based on the foregoing, the Board finds the VA examination is adequate for adjudication purposes.

The Board remanded the service connection claim for a bilateral ankle disorder in June 2016 to obtain any outstanding treatment records and to provide the Veteran with a VA examination and etiological opinion.  VA treatment records from San Juan VA Medical Center (VAMC) dated from September 2000 to June 2016 were associated with the claims file in July 2016.  Miami VAMC treatment records from April 2002 to August 2002 were also associated with the VA claims file in September 2016.  The record contains a July 2016 VA examination report that addresses the questions raised by the Board and it was supported by an adequate explanation.  Accordingly, the Board finds that there has been substantial compliance with the June 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.   Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis

The Veteran contends that he has a current bilateral ankle disorder that was caused by his active military service.  In the alternative, the Veteran's representative asserted in the April 2016 informal hearing brief that it can be reasonably assumed that the multiple service-connected lower body issues have either caused or exacerbated the conditions currently sought to be service-connected by the Veteran.  

Establishing service connection generally requires competent evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (West 2016).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

In assessing the Veteran's service connection claim for an ankle disorder, the Board must first determine whether the Veteran has a current diagnosis of the claimed disorder.  A July 2016 VA examination shows that the Veteran has a current diagnosis of bilateral Achilles enthesopathy.  Thus, the Veteran has met the current disability requirement.

A review of the Veteran's service treatment records show that the Veteran sought treatment for pain/cramps in his right knee to ankle in April 1999.  However, he was not diagnosed with a right ankle disorder.  Furthermore, there is no other documentation in the Veteran's service treatment records that he reported an ankle problem or received treatment for his ankles during active military service. 

The first evidence after military service indicating that the Veteran had a bilateral ankle disorder was when he filed a service connection claim for said disorders in August 2009.  In addition, the Veteran denied receiving any medical treatment for his bilateral ankle disorder in the July 2016 VA examination and the first medical evidence of a diagnosis of a bilateral ankle disorder was documented as part of the July 2016 examination.  The evidence of a prolonged period without medical complaint is one factor that may be considered in analyzing a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board notes that the Veteran does not contend and the evidence does not otherwise show that he has had continuous or recurrent symptoms of a bilateral ankle disorder since active military service.  See July 2016 VA examination (onset of bilateral ankle pain was four years ago).  Accordingly, the dispositive question is whether there is sufficient evidence to establish an etiological link between the Veteran's current bilateral ankle disorder and his active military service.

The VA examiner in July 2016 determined that the Veteran's current bilateral Achilles enthesopathy is less likely than not related to military service.  She explained that the available evidence in the service treatment records are silent about any ankle injury or complaint.  The examiner also noted that per the Veteran's lay statement the pain started four years ago, which is about ten years after his military service.  She also noted that as a risk factor the Veteran works as a mailman and walks long distances.  Therefore, the examiner concluded that the Veteran's current bilateral ankle conditions are less likely than not related to military service.  As the VA examiner explained the reasons for her conclusion based on an accurate characterization of the evidence of record, the opinion is probative as to the issue of whether the Veteran's current diagnosis of bilateral Achilles enthesopathy is related to active military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Furthermore, the record does not contain any competent medical evidence or opinion that would indicate the Veteran's bilateral ankle disorder is related to active military service.

With respect to whether the Veteran's bilateral ankle disorder is caused by or aggravated by his service-connected disabilities, the VA examiner in July 2016 determined that the Veteran's current bilateral Achilles enthesopathy are less likely than not secondary to his service-connected lumbar and bilateral knee disabilities.  She explained that there are three conditions in different anatomic areas that are not related pathophysiologically and the current Achilles tendonitis is more likely related to the duties of the Veteran as a mailman.  The examiner also determined that there was no evidence of aggravation due to the Veteran's lumbar or bilateral knee disabilities.  She explained that the current Achilles enthesopathy is not documented in any way in the available medical evidence and he is not receiving any treatment for his bilateral ankle disorder.  She also noted that it is causing minimal limitation in dorsiflexion which is expected with the condition.  The examiner further explained that the lumbar and knee conditions do not affect the enthesis area at the calcaneus and it is more likely related to the long walks as a mailman.  As the examiner provided a clear explanation for her opinion based on an accurate description of the evidence of record, her opinion on this question is also entitled to substantial probative weight.

The Veteran provided a lay opinion that his bilateral ankle disorder is related active military service and/or caused by or aggravated by his service-connected disabilities.   Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to the etiology of his post-service symptoms and diagnosis of a Achilles enthesopathy or whether such is aggravated by his service-connected disabilities is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").   Thus, the lay statements from the Veteran asserting that his bilateral ankle disorder is related to his active military service or is secondary to his service-connected disabilities are not competent.  To the extent these statements are competent, the Board finds the specific, reasons opinions of the July 2016 VA examiner to be of greater probative weight than the Veteran's more general lay assertions.

In sum, the record does not contain any probative medical evidence or opinion that would indicate the Veteran's current bilateral ankle disorders are related to active military service or caused or aggravated by his service-connected disabilities.  As discussed above, the persuasive and probative medical evidence of record reflects that the Veteran's bilateral ankle disorders are not related to active military service or caused by or aggravated by his service-connected disabilities and there is no competent evidence to the contrary.  Thus, the weight of the evidence is against the Veteran's claims for service connection for a bilateral ankle disorder.  Accordingly, the Board concludes that service connection for a bilateral ankle disorder is not warranted.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left ankle disorder is denied.

Entitlement to service connection for a right ankle disorder is denied.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

Regarding the Veteran's service connection claim for a bilateral hip disorder, the Board observes that the VA examiners in January 2010 and July 2016 determined that the Veteran does not have a bilateral hip disorder and therefore, concluded that a nexus opinion was not needed or cannot be rendered.  However, both examination reports documented that the Veteran had reduced range of motion of the bilateral hips with objective evidence of pain on motion.  While pain alone may not constitute a disability for VA compensation purposes, see Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131), pain, as well as other symptoms (such as, in this case, reduced range of motion) that are a residual of an in-service injury may serve as the basis for an award of disability compensation.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001) (a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury").  In light of the foregoing, the Veteran should be provided with another VA examination and medical opinion to determine whether the Veteran's pain with reduced range of motion of the bilateral hips or any bilateral hip disorder found on examination is related to active military service and/or caused by or aggravated by a service-connected disability.  

With respect the Veteran's increased rating claims for herniated C5-C6 disc with spondylosis, right knee internal derangement with meniscal tear, and left shoulder bursitis and supraspinatus tendonitis; the Board must reconsider this issue in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

In this case, the findings of the Veteran's service-connected cervical spine disability, right knee disability, and left shoulder disability documented in the most recent VA examinations dated in July 2016 do not meet the specifications of Correia.  Specifically, the examiner did not address whether the range of motion testing of the cervical spine, right knee, and left shoulder were conducted on active or passive motion and weight-bearing or nonweight-bearing.  Given this, the examinations are inadequate.  Therefore, further examination is necessary prior to adjudicating these claims.

Regarding the Veteran's increased rating claim for bilateral hearing loss, the June 2016 Board remand noted that the Veteran indicated that the symptomatology associated his hearing loss had increased in severity and determined that a remand for an additional VA examination to evaluate the current severity of the Veteran's hearing loss was required.  However, the remand directives in the June 2016 Board remand did not include a request for the AOJ to schedule the Veteran for a VA audiological examination to evaluate the Veteran's current hearing loss and the AOJ did not conduct such development.  Accordingly, another remand is necessary to provide the Veteran with a VA examination to evaluate the current severity of his service-connected bilateral hearing loss.  

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and consent, if necessary, to obtain any outstanding VA and/or  private treatment records with respect to the claims on appeal.  After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims file.  All attempts to secure this evidence must be documented in the claims file.

2. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran with a VA examination for his service connection claim for a disability manifested by bilateral hip pain and reduced range of motion.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file and provide an opinion as to whether any bilateral hip disorder found on examination or the Veteran's bilateral hip pain, reduced range of motion, and any other symptoms related to the bilateral hip found on examination or documented in the claims file is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service to include due strenuous field activities, weight loading of equipment, and the exercise required during military service.

The examiner should explain the reasoning for his or her opinion(s) including a description of the evidence relied upon and rejected in reaching the opinion(s).  As part of his or her rationale, the examiner is asked to discuss the medical evidence and the Veteran's lay statements regarding the onset of his bilateral hip pain.  

If the answer to the above question is negative, then whether any bilateral hip disorder found on examination or the Veteran's bilateral hip pain, reduced range of motion, and any other symptoms related to the bilateral hip found on examination or documented in the claims file is at least as likely as not (i.e., a 50 percent or more probability) caused by or aggravated (chronically worsened) by the Veteran's service-connected disabilities. 

An explanation must be given for any opinion expressed and the foundation for all conclusions should be clearly set forth.

3. After completing directive (1) and associating any outstanding evidence with the claims file, schedule the Veteran for an appropriate VA examination to determine the manifestations and current level of severity of her service-connected cervical spine disability, right knee disability, and left shoulder disability in accordance with the current disability questionnaires.   The electronic claims file must be made available to and reviewed by the examiner(s) in conjunction with the examinations.  The examiner(s) must record all pertinent medical complaints, symptoms, and clinical findings in detail.  With respect to range of motion testing, this information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia.  The examination reports must confirm that all such testing has been made and reflect the results of the testing.  If the testing cannot be conducted, the examiner(s) must explain why.

The examiner(s) must provide an explanation for any opinions expressed. 

4. After completing directive (1) and associating any outstanding evidence with the claims file, schedule the Veteran for a VA audiological examination to evaluate the current severity of his service-connected bilateral hearing loss.  The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail.  The examination should be conducted in accordance with the current disability benefits questionnaire.

5. Upon completion of the foregoing and any other development that is deemed necessary, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


